Citation Nr: 0322591	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-51 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to Agent 
Orange.

2.  Entitlement to an increased initial rating for service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and July 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board notes that the veteran was granted a total rating 
based on individual unemployability due to service-connected 
disability by rating action in December 2000.  

The veteran's claims were most recently remanded by the Board 
in April 2001.  


FINDINGS OF FACT

1.  Competent (medical) evidence of record fails to establish 
that the veteran currently has peripheral neuropathy.

2.  In a signed statement dated April 17, 2003, prior to the 
promulgation of a decision in the appeal, the VA received 
notification from the appellant that a withdrawal of the 
appeal of his claim for an increased initial rating for 
service-connected right knee disability was requested.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service, including as secondary to exposure to 
Agent Orange in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The criteria for withdrawal of a Substantive Appeal with 
respect to the claim for an increased initial rating for 
service-connected right knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Peripheral Neuropathy

The veteran seeks entitlement to service connection for 
peripheral neuropathy.  The veteran asserts that he currently 
has numbness of the hands and feet due to his military 
service.  The veteran claims that he first experienced 
numbness in his extremities shortly after discharge from 
service in 1967.  The veteran maintains that he first sought 
treatment for numbness at a VA medical facility in 1968.  In 
December 1996 the veteran stated that while he had not 
received a specific diagnosis, the records should reflect 
that he complained of numbness since 1968.  The veteran 
claims that this numbness is peripheral neuropathy and that 
it is due to his exposure to Agent Orange while serving in 
Vietnam.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) (2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, the Court has held 
that, to establish service connection in this manner, the 
veteran is still required to present medical evidence of a 
nexus between the in-service injury or disease, or continuous 
post-service symptomatology, and the current disability.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records make no reference to 
any complaint or treatment for peripheral neuropathy.

The VA has made several attempts to obtain VA medical records 
from 1968.  No such records could be found, other than a 
January 1968 VA examination report, and the veteran was 
informed of the unavailability of such records by BVA remands 
in April 1999 and April 2001, as well as by letter in April 
2002.  

The veteran was provided VA medical examinations in January 
1968, December 1974, and September 1980.  None of the reports 
from these examinations indicate complaints or findings 
related to peripheral neuropathy.

The veteran was afforded a VA Agent Orange examination in 
April 1982.  The examiner noted that the veteran had no 
neurological deficits, either motor or sensory.  The examiner 
further stated that he was unable to demonstrate any 
pathology related to Agent Orange.

VA outpatient treatment records dated from December 1974 to 
November 2002 make no reference to peripheral neuropathy.  VA 
examination reports dated in January 1996, August 1999 and 
December 1999 also make no reference to peripheral 
neuropathy.

November 1996 private medical records from L.S.G., M.D., 
indicate that the veteran complained of numbness of the feet 
when he sat for a while.  The veteran also reported that he 
dropped a lot of stuff due to his hands.  The diagnosis was 
peripheral neuropathy.  In a December 1996 note, Dr. L.S.G. 
stated that he had examined the veteran in November 1996, 
because of numbness of the feet and hands.  Dr. L.S.G. felt 
that the veteran had peripheral neuropathy and he indicated 
that the exact cause of the veteran's peripheral neuropathy 
was unknown.

On VA neurological examination in August 2002, the examiner 
reviewed the veteran's medical history.  The examiner noted 
that the veteran was hit by a piece of shrapnel in the right 
hip in February 1966.  The examiner further noted that VA 
neurological examination in April 1982 revealed limitation of 
the right hip motion with normal deep tendon reflexes.  The 
veteran reported intermittent numbness in the right calf, low 
back, and hip region immediately after a shrapnel injury to 
the right hip in service.  He also reported intermittent 
numbness in the hands over the past five years.  The veteran 
denied any numbness in the left foot, leg, or right foot.  He 
denied any similar symptoms when he was in the military 
service or shortly after the service.  The numbness qualities 
were described as like sleep, scratching, or pulling in 
nature.  The veteran stated that it was present all the time 
in the right calf, back, and hip region.  He asserted that it 
intensified with driving, sneezing, and coughing.  The 
numbness in the hands was intermittent and intensified with 
driving, lifting, and vibration.  The diagnoses included 
subjective feeling of chronic numbness in the right calf, 
hip, and low back since shrapnel injury during the military 
service, with examination remarkable for reduced sensation in 
the lateral aspect of the right foot and calf, which 
suggested a chronic L5-S1 sensory radiculopathy.  The 
diagnoses also included intermittent numbness in the hands 
intensified with manual work, and positive Tinel's sign 
suggestive of carpal tunnel syndrome.

The VA examiner was of the opinion that the veteran's 
symptoms of numbness in the right calf, hip, and low back 
region were unlikely to be secondary to peripheral neuropathy 
and that those symptoms were also unlikely to be related to 
exposure to Agent Orange.  The examiner based his opinion on 
the fact that the veteran's complaints were not consistent 
with peripheral neuropathy localization.  The veteran's 
numbness was localized to a focal area in the right leg, 
including the calf and low back.  The veteran denied any 
symptoms of numbness in both feet, or legs, which would be 
typical for neuropathy.  Additionally, the examination was 
unremarkable for absent reflexes or any sensory loss in a 
stocking distribution, which is seen with neuropathy.  The VA 
examiner further noted that there was no supportive 
electrical evidence of peripheral neuropathy.  He reported 
that electromyography (EMG) revealed normal sural sensory 
nerve conduction studies, and motor conduction studies of the 
peroneal and tibial nerves.  The VA examiner stated that it 
was very unlikely that the veteran's symptoms were related to 
exposure to Agent Orange, pointing out that the veteran's 
symptoms occurred immediately after a shrapnel injury.  The 
examiner finally stated that based on the facts, he believed 
that the veteran's symptoms were very unlikely to be related 
to peripheral neuropathy or to Agent Orange exposure.

By rating action in December 2002, the veteran was granted 
service connection and a 20 percent rating for numbness in 
the right calf, hip and buttock (low back) as secondary to 
service-connected shrapnel injury, right proximal thigh.

In this case the preponderance of the evidence is against a 
finding that the veteran currently has peripheral neuropathy.  
Only one physician has indicated that the veteran ever 
experienced peripheral neuropathy.  The November and December 
1996 records from this private physician do not provide 
reasons and bases to support the finding of peripheral 
neuropathy.  More probative are the remainder of the medical 
records.  All the remainder of the medical records, those 
from service and extensive VA treatment and examination 
records, make no findings related to peripheral neuropathy.  
The August 2002 VA examiner, after a review of the veteran's 
medical history and an examination of the veteran, concluded 
that the veteran did not have peripheral neuropathy.  This 
examiner indicated that the veteran's complaints of lower 
extremity numbness were due to a shrapnel wound and that his 
upper extremity numbness was likely due to carpal tunnel 
syndrome.  This examiner gave thorough reasoning for his 
conclusions.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Since the competent (clinical) evidence of record fails to 
establish that the veteran currently has peripheral 
neuropathy, the preponderance of the evidence is against the 
claim, and the veteran is not entitled to service connection 
for such disability on either a direct or a presumptive 
basis.


II.  Increased Rating for a Right Knee Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  The 
appellant has withdrawn his appeal for an increased initial 
rating for a right knee disability and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and the claim for an 
increased initial rating for a right knee disability is 
dismissed without prejudice.


ORDER


Entitlement to service connection for peripheral neuropathy, 
including as secondary to exposure to Agent Orange, is 
denied.

The appeal of a claim for an increased initial rating for a 
right knee disability is dismissed. 


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

